Citation Nr: 0014286	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  99-02 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
total right knee replacement.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel



INTRODUCTION

The veteran had active service from August 1943 to December 
1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa.


FINDINGS OF FACT

1.  The residuals of the veteran's right total knee 
replacement currently are manifested primarily by pain with 
prolonged standing, crepitation, and reports of instability; 
painful motion, weakness, swelling or other symptoms that 
produce severe functional impairment are not found.

2.  Functional impairment that is equivalent to non-union 
with loose motion, ankylosis at any angle, or limitation of 
extension to 30 degrees or more is not demonstrated.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for a 
right total knee replacement have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.40-4.45, 
4.59, 4.71, Plate II, 4.71a, Diagnostic Codes 5055, 5256, 
5261, 5262 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This World War II combat veteran injured his right knee in 
Italy in January 1945.  He seeks an increased evaluation for 
his total right knee replacement.  Disability ratings are 
determined by applying the criteria set forth in the VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The evaluation of the same 
disability under various diagnoses is to be avoided.  See 
38 C.F.R. § 4.14.  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

In addition to applicable schedular criteria, under 38 C.F.R. 
§§ 4.40 and 4.45, the VA is required to consider whether an 
increased evaluation could be assigned on the basis of 
functional loss due to pain or weakness, to the extent that 
any such symptoms are supported by adequate pathology.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).

By a rating action dated in May 1988, the RO granted service 
connection for right post operative high tibial osteotomy, 
and assigned a 100 percent evaluation following the date of 
that surgery, then a 10 percent evaluation, effective from 
January 1988.  In 1997, the veteran filed a claim indicating 
that he had continued to have problems with his right knee, 
and that he underwent a right total knee replacement in 
September 1997.  The RO granted service connection for right 
total knee replacement in October 1997, and assigned a 100 
percent evaluation from the date of surgery through September 
1998, and a 30 percent evaluation under Diagnostic Code 5055, 
effective from October 1998.  Following a routine physical 
examination in October 1998, the RO issued a rating decision 
continuing the veteran's 30 percent rating.  The veteran 
disagreed with that rating, and this appeal ensued.  

As a preliminary matter, the Board finds that the veteran's 
claim for an increased evaluation for right total knee 
replacement is plausible and capable of substantiation and is 
therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  The Board also is satisfied that all relevant 
facts have been properly developed and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist.  See 38 U.S.C.A. § 5107(a).

Under Diagnostic Code 5055, replacement of either knee joint 
with a prosthesis warrants a 100 percent evaluation for a 
one-year period following implantation of the prosthesis.  
Thereafter, a 60 percent evaluation is warranted if there are 
chronic residuals consisting of severely painful motion or 
weakness in the affected extremity.  With intermediate 
degrees of residual weakness, pain, or limitation of motion, 
the disability will be rated by analogy to Diagnostic Codes 
5256 (ankylosis of the knee), 5261 (limitation of leg 
extension), or 5262 (impairment of tibia and fibula).  The 
minimum evaluation under Diagnostic Code 5055 is 30 percent.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5055.

In the present case, the record reflects that the veteran 
injured his right knee in service during World War II.  
Although he did undergo successful treatment, he eventually 
required surgical revision years later in the 1980's, in 
addition to the aforementioned total knee replacement in 
September 1997.  His private doctor, D. E. Fischer, M.D., 
indicated that the veteran would be on crutches and 
undergoing therapy for three to six months following the 1997 
surgery.  Dr. Fischer also completed a form for the State of 
Iowa indicating that the veteran was permanently physically 
handicapped and had significant difficulty and/or insecurity 
in walking in excess of two hundred feet.  

The veteran was afforded a VA examination in October 1998.  
He reported that, since his September 1997 total knee 
replacement, his knee has worsened.  The knee had reportedly 
become unstable, making it difficult to descend stairs.  He 
continued to have no pain at rest but did develop pain with 
standing fifteen to twenty minutes.  He reported that he 
could not run, jump or kneel, and that he could squat with 
difficulty.  Marked crepitus and slightly decreased range of 
motion were also reported.  On physical examination, the 
right knee was larger than the left.  The joint line was only 
minimally tender.  The patella could be moved back and forth 
especially the superior aspect, almost as if it were loose.  
The lower aspect seemed stable, and X-rays confirmed that the 
prosthesis had not become loose.  The ligaments appeared 
intact.  The medial and lateral menisci were nontender.  The 
veteran could not fully extend and extension was at best -5 
degrees while flexion was full to 140 degrees.  There was 
quite a bit of crepitus on range of motion.  The veteran 
appeared to have some pain.  The assessment was right knee 
pain with slight decreased range of motion, instability and 
crepitus.  Of concern to the examiner was the fact that the 
patella appeared to be quite loose, however, X-rays again 
confirmed that the prosthesis was not loose.  The veteran 
apparently had degenerative joint disease prior to the 
surgery which was likely post-traumatic in origin.  The 
examiner noted that the veteran appeared to be quite impaired 
by his symptoms.  

After applying the above criteria to the facts of this case, 
the Board concludes that the preponderance of the evidence is 
against an evaluation in excess of 30 percent for the 
veteran's right total knee replacement.  The Board observes 
that the veteran has been one-year post surgery since 
September 1998, and that he was reduced to 30 percent 
following that one-year period pursuant to Diagnostic Code 
5055.  He has not urged and the record does not demonstrate 
that he experiences severe painful motion or weakness in the 
right leg since the knee replacement.  The Board notes that 
the veteran has pain in the right knee with use, and some 
reported restriction of use of the right knee, but the 
consideration of these factors with the provisions of 38 
C.F.R. §§ 4.40 and 4.45 does not indicate the degree of 
painful motion, weakness or other symptoms associated with 
the total right knee arthroplasty that would produce severe 
functional impairment warranting the assignment of a 60 
percent rating under diagnostic code 5055.  Notably, on 
examination, the veteran reported no pain in the knee when at 
rest and only reported experiencing pain with prolonged 
standing.  Examination also revealed only slightly deceased 
range of motion, minimal tenderness of the joint line, intact 
ligaments, and nontender menisci.  While the Board does not 
suggest to diminish the severity of this complaint, it does 
find that there is no probative evidence to support the 
contention that the veteran's residuals equate to severe 
painful motion or weakness.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5055.  Thus, the criteria for an evaluation 
of 60 percent for knee replacement under Diagnostic Code 5055 
are not met.  

While the preponderance of the evidence is against the claim 
for a 60 percent rating for the right knee disability under 
Diagnostic Code 5055, the veteran may be entitled to an 
intermediate (between 60 percent and 30 percent) rating by 
analogy to 5256 (ankylosis), 5261 (limitation of extension) 
or 5262 (non-union with loose motion requiring brace).  
Favorable ankylosis of either knee warrants a 30 percent 
evaluation.  Ankylosis is considered to be favorable when the 
knee is fixed in full extension, or in slight flexion at an 
angle between zero and 10 degrees.  A 40 percent evaluation 
requires that the knee be fixed in flexion at an angle 
between 10 and 20 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5256.

Limitation of flexion of the leg to 60 degrees warrants a 
noncompensable evaluation.  Limitation of flexion of the leg 
to 45 degrees warrants a 10 percent rating.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees.  A 
30 percent evaluation requires that flexion be limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of either leg to 5 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
that extension be limited to 10 degrees.  A 20 percent 
evaluation requires that extension be limited to 15 degrees.  
A 30 percent evaluation requires that extension be limited to 
20 degrees.  A 40 percent evaluation requires that extension 
be limited to 30 degrees.  A 50 percent evaluation requires 
that extension be limited to 45 degrees or more.  38 C.F.R. § 
4.71a, Diagnostic Code 5261.

In applying the analogous ratings specified by Diagnostic 
Code 5055, even with consideration of the DeLuca criteria, 
above, the provision of a minimum 30 percent rating must be 
understood as a minimum rating to be assigned.  It is not 
indicative of a knee that has no symptomatology.  That is, 
the knee is to be rated by analogy to the specified 
Diagnostic Codes and the DeLuca criteria as applicable (0, 
10, 20, 30, or more), but the rating assigned is not to be 
less than 30 percent.  This is the reason Diagnostic Code 
5055 does not specify ratings by analogy to Diagnostic Code 
5260-the highest rating there is 30 percent.  The Board will 
consider whether a rating higher than 30 percent is 
appropriate on this basis.

In this case, there is no evidence of ankylosis of the right 
knee or of pain, weakness, fatigability or incoordination of 
this knee that causes functional impairment equivalent to 
fixation of the right knee at a particular angle to support 
the assignment of a rating under Diagnostic Code 5256.  The 
report of the veteran's VA examination in October 1998 
reveals that he has no loss of flexion of the right knee and 
only slightly decreased extension which are findings that are 
insufficient to support the assignment of a compensable 
rating for the right knee disability under Diagnostic Code 
5261 or Diagnostic Code 5262.  While the evidence indicates 
that the veteran has right knee pain with use and that he has 
functional impairment in that he can not run, jump, kneel, or 
walk a lot, there are no findings to support a conclusion 
that the pain on use produces functional impairment 
equivalent to limitation of extension to 30 degrees or more 
to support the assignment of a 40 or 50 percent rating under 
Diagnostic Code 5261 with consideration of the provisions of 
38 C.F.R. § 4.40.  The report of the veteran's VA medical 
examination indicates that the veteran appeared to be quite 
impaired by his symptoms, and while there was pain shown on 
examination and reports of pain with prolonged standing, 
there was only slightly decreased limitation of motion, 
minimal tenderness of the joint line, intact ligaments, no 
report of swelling or objective finding of weakness.  These 
findings do not indicate functional impairment analogous to 
limitation of extension to the right knee to 30 degrees or 
more to support the assignment of a 40 or 50 percent rating 
under Diagnostic Code 5261 with consideration of the 
provision of 38 C.F.R. § 4.45.  Further, to the extent that 
the Board must consider the veteran's limitation of motion in 
the context of his objectively shown pain, and his difficulty 
with stairs and other exertional activities such as running, 
jumping, kneeling, and squatting, the Board finds that such 
symptomatology, at most, nearly approximates a 30 percent 
evaluation under the codes that contemplate limitation of 
motion.  Finally, although the examiner reported that the 
residuals of the right knee replacement included instability 
and there was some movement of the superior aspect of the 
patella almost akin to looseness, the ligaments were shown to 
be intact on examination and subsequent x-rays demonstrated 
that the right knee prosthesis had not become loose.  The 
evidence is insufficient to support a 40 percent rating under 
Diagnostic Code 5262 for non-union with loose motion.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1999) have been 
considered whether or not they were raised by the veteran as 
required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) is warranted.  In the 
instant case, however, there has been no showing that the 
disability under consideration has caused marked interference 
with employment (i.e., beyond that contemplated in the 
assigned 30 percent evaluation), necessitated frequent 
periods of hospitalization, or otherwise renders 
impracticable the application of the regular schedular 
standards.  While the Board has considered the material 
submitted by Dr. Fischer, the current manifestations of the 
right knee disability remain moderate.  Under these 
circumstances, the Board determines that the criteria for 
assignment of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In denying the veteran's claim, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).




ORDER

Entitlement to an evaluation in excess of 30 percent for 
total right knee replacement is denied.


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals


 



